Title: To Benjamin Franklin from Marie Glier, 25 September 1784
From: Glier, Marie
To: Franklin, Benjamin


				
					Monsieur
					hâvre ce 25. Sbre. 1784.
				
				Le Nommé Thomas Dunlop, de Newyorck, agé de 30 ans, a été arrêté dans une écurie, où il s’étoit couché pour passer la nuit, n’ayant pas, de quoi payer son gîte. Cet homme, venant d’angleterre pour s’embarquer sur quelque navire américain, étoit dans la Ville depuis 12 à 15 jours, et sâns doute faute de travail il s’est trouvé dans la détresse. Comme il n’avoit aucun passeport, aucun congé, il a paru suspect; peut être n’est il que malheureux? Je le crois, puisqu’il a, Monsieur, osé vous reclamer. Ce particulier sans argent, sans vétement pour ainsi dire, ne saçhant parler francois, sans aucune ressource, dans cette saison çy auroit été exposé aux dernieres éxtrémités, par humanité je l’ai laissé en prison jusqu’ à ce qu’il se trouve quelque batiment americn qui veuille s’en charger. Si vous voulez, Monsieur, faire donner ces ordres par le Chargé des affaires du Congrès, vous subviendrez à un infortuné, qui reclame vos secours.
				Daignez, Monsieur, agréer les hommages d’un citoyen francais, qui vous admire et est pénétré de la vénération, que vous portent tous les hommes.
				Je suis avec le respect le plus profond, Monsieur Votre trés humble et trés obeissant serviteur
				
					GlierL. Gral du Bailliage
					Monsieur franklin Ministre des Etats unis de L’A[merique]
				
			 
				Notation: Glier 25 Fevr. 1784
			